 



         

Exhibit 10.1
SIXTH AMENDMENT TO LEASE
     THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
23rd day of September, 2005, by and between BMR-675 WEST KENDALL STREET LLC, a
Delaware limited liability company (“Landlord,” as successor-in-interest to
Kendall Square, LLC, a Delaware limited liability company (“Original
Landlord”)), and VERTEX PHARMACEUTICALS INCORPORATED (“Tenant”).
RECITALS
     A. WHEREAS, Original Landlord and Tenant entered into that certain Lease
dated as of January 18, 2001 (as the same has been amended, supplemented or
otherwise modified from time to time, the “Lease”), whereby Tenant leases
certain premises (the “Premises”) from Landlord at 675 West Kendall Street in
Cambridge, Massachusetts (the “Building”);
     B. WHEREAS, Tenant has requested that Landlord extend the required
completion dates for the Phase IB Work and the Phase II Work; and
     C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only
in the respects and on the conditions hereinafter stated.
AGREEMENT
     NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, agree as follows:
     1. Definitions. For purposes of this Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
     2. Amendment of Completion Dates. The two references to “September 1, 2005”
in the next to last paragraph of Section 3.2.1 of the Lease, as previously
amended, are hereby changed to “February 1, 2006.” In addition, the words
“commence on or before October 1, 2005 and substantially complete all Tenant’s
Work as to the remainder of the Premises (“Phase III Work”) within thirty-six
(36) months after the Commencement Date” in clause (c) of the last sentence of
the next-to-last paragraph of Section 3.2.1 of the Lease is hereby replaced with
“substantially complete all Tenant’s Work as to the remainder of the Premises
(“Phase III Work”) on or before June 30, 2006”.
     3. Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment and
agrees to indemnify, defend and hold Landlord harmless from any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

4



--------------------------------------------------------------------------------



 



     4. No Default. Neither Tenant nor Landlord has any actual knowledge of any
default of by either party of its respective obligations under the Lease.
     5. Effect of Amendment. Except as modified by this Amendment, the Lease and
all the covenants, agreements, terms, provisions and conditions thereof shall
remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and, except as otherwise provided in the Lease, their
respective assigns. In the event of any conflict between the terms contained in
this Amendment and the Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.
     6. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.
     7. Counterparts. This Amendment may be executed in one or more counterparts
that, when taken together, shall constitute one original.
     8. Surety Agreement. The Landlord, in its capacity as surety under an
Agreement of Surety Indemnity dated as of September 16, 2003, by execution of
this Amendment hereby consents to the same.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of
the date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

                                          LANDLORD:
 
                            WITNESS:       BMR-675 WEST KENDALL STREET LLC,
a Delaware limited liability company
 
                            /s/ KEVIN SIMONSEN       By:   /s/ ALAN D. GOLD    
                                 
Name:
  Kevin Simonsen       Name:   Alan D. Gold            
 
                           
 
          Title:   President            
 
                                        TENANT:
 
                            WITNESS:       VERTEX PHARMACEUTICALS INCORPORATED
 
                            /s/ ALFRED VAZ       By:   /s/ KENNETH S. BOGER    
                                 
Name:
  Alfred Vaz, Jr.       Name:   Kenneth S. Boger            
 
                           
 
          Title:   Senior Vice President and General Counsel            
 
                           

 